Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
	Claims 8-20 have been cancelled as being drawn to inventions non-elected without traverse.
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Mirkovic (US 8,127,973) teaches a ticket dispensing machine (M) including a housing (Fig. 1), bin feed rollers (12) spaced apart and rotatably secured about shafts; a first drive motor (30 at A-E) engaged with the bin feed roller (12 at A); a second drive motor (30 at C) engaged with the second feed drive roller (12 at C), a detection flag (at 40) secured to the housing, wherein the detection flag is movable between an extended position (Fig. 9) and a retracted position (Fig. 10), wherein the detection flag in the extended position can divide a ticket pathway, and a sensor (41) secured to the housing and detecting whether the detection flag is in the extended or the retracted position.  However, none of the cited prior art, singly or in combination, fairly teaches or suggests a device including the dividing wall movable relative to the feed drive rollers so as to divide first and second ticket pathways in the extended position to receive tickets of the first width and second width, respectively wherein in the retracted position tickets of the third width can be received wherein the tickets of the third width is prevented from moving when the dividing wall is in the extended position as claimed in combination with other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724